United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________


No. 13-5252                                                 September Term, 2014
                                                                          1:13-cv-00635-RLW
                                                      Filed On: November 18, 2014
National Association of Manufacturers, et al.,

               Appellants

       v.

Securities and Exchange Commission, et al.,

               Appellees



       BEFORE:       Garland, Chief Judge; Henderson, Rogers, Tatel, Brown, Griffith,
                     Kavanaugh, Srinivasan, Millett*, Pillard, and Wilkins*, Circuit
                     Judges; and Sentelle and Randolph, Senior Circuit Judges

                                         ORDER

        Upon consideration of the petitions for rehearing en banc and the joint response
thereto; and Amnesty International’s motion for leave to file a supplemental brief in
support of petition for rehearing en banc and the lodged supplemental brief, it is

         ORDERED that that the motion for leave to file is granted. The Clerk is directed
to file the lodged document. It is

      FURTHER ORDERED that consideration of the petitions be deferred pending
disposition of the petitions for panel rehearing.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Jennifer M. Clark
                                                          Deputy Clerk


*Circuit Judges Millett and Wilkins did not participate in this matter.